DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-7, 14, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 14, 15, 19, and 20, the prior art of record does not disclose or suggest a controller configured to control a projection operation, based on a result of ranging of the ranging device with reference to the distance acquired by the acquisition device; wherein the ranging device includes a plurality of ToF (Time of Flight) sensors which are disposed near the projection unit, the controller is configured to control the projection operation by the projection unit, in accordance with a degree of variation of detection outputs of the ToF sensors during a predetermined time, the controller is configured to determine a use condition, based on the detection outputs of the ToF sensors during an immediately preceding predetermined time, and configured to select a projection mode corresponding to the determined use condition, and the controller is configured to select a gesture determination table corresponding to the projection mode.
The closest prior art of record, Tanaka, discloses a projection apparatus comprising: a projection unit (a projection device 18) configured to project an image; an 
The next closest prior art of record, Watanabe (United States Patent Application Publication 2016/0139674), the distance change amount is defined according to the following formula, and the distance time change determination unit 136b determines that the update condition (the third condition) is satisfied when the distance change
amount is below the threshold value. However, when the time change amount (distance change amount Et) of the distance information is small and the state where no operation is performed lasts a certain period, the updating unit 130a updates the reference distance DO (x, y), the controller is not configured to select a gesture determination table corresponding to the projection mode, since a disclosure of projection modes based on the movement of body parts is neither explicitly discussed nor suggested.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882